Citation Nr: 9923721	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  96-16 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to June 
1967.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, dated in December 1995.  That decision 
denied the appellant's claims of entitlement to service 
connection for the cause of the veteran's death and for 
Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318 (West 1991).  The denial was duly appealed.  In 
February 1998 the Board of Veterans' Appeals (Board) issued a 
decision denying the appellant's claim of entitlement to 
dependency, indemnity and compensation benefits (DIC) under 
38 U.S.C.A. § 1318 (West 1991).  

The Board also remanded the issue of entitlement to service 
connection for the cause of death for further evidentiary 
development.  Review of the actions performed by the RO 
reveal that the mandate of that remand has been fulfilled.  
Stegall v. West, 11 Vet. App. 268 (1998).  The RO attempted 
to contact the appellant in accordance with the mandate at 
the last address of record.  The appellant did not respond to 
the inquiry.


FINDINGS OF FACT

1.  The veteran was found dead on May 25, 1995.  The 
certificate of death and report of autopsy, show that the 
cause of the veteran's death was probable hypertrophic 
cardiomyopathy with contributory factors of hypertension and 
probable enlarged fatty liver.

3.  At the time of the veteran's death, he was service 
connected for post traumatic stress disorder (PTSD), a 
gunshot wound to the lumbar area, a gunshot wound to the left 
shoulder, a gunshot wound to the right buttock, a shell 
fragment wound to the face, a left knee injury, a right knee 
injury, and hemorrhoids.

4.  No competent medical evidence has been submitted linking 
the veteran's probable hypertrophic cardiomyopathy with 
contributory factors of hypertension and probable enlarged 
fatty liver with his service-connected disabilities or any 
incident or occurrence while the veteran was on active duty.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause of death, or it must be etiologically 
related.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).

Under 38 C.F.R. § 3.312(a), a veteran's death will be 
considered service connected when a service-connected 
disability is established as either the principal or 
contributory cause of death.  This determination is to be 
based on sound judgment after careful review of the facts, 
and not on speculation.  Id.  A service-connected disability 
will be considered as the principal cause of death when such 
disability was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
For a service-connected disability to be considered a 
contributory cause of death, "it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it lent assistance to the production of 
death."  38 C.F.R. § 3.312(c).  See also Barnett v. Brown, 8 
Vet. App. 1, 4 (1995).

The threshold question that must be resolved with regard to 
the appellant's claim of service connection for the cause of 
the veteran's death is whether she has presented evidence 
that the claim is well grounded.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-
grounded claim is a plausible claim, meaning it appears to be 
meritorious.  Murphy, 1 Vet. App. at 81.  An allegation that 
the veteran's death is the result of a disorder that is 
service connected is not sufficient; the appellant must 
submit evidence in support of the claim that would "justify 
a belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993). 
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) (1998).  
Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 
C.F.R. § 3.303(d) (1998);

The United States Court of Appeals for the Federal Circuit 
has held that:

A well grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  
Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required.

Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 1991).  
Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Finally, if the first two requirements are met, 
VA "shall accept the veteran's evidence as "sufficient 
proof of service connection," even if no official record 
exists of such incurrence exists.  In such a case a factual 
presumption arises that that the alleged injury or disease is 
service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304 (1996).  Competent evidence of 
a current disability and of a nexus between service and a 
current disability is still required.  Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  

Because there is a presumption of credibility as to all 
evidence submitted for purposes of rendering a claim well 
grounded, regardless of whether the veteran engaged in combat 
or not, application of 38 U.S.C.A. § 1154(b) to the question 
of well groundedness has been described as "largely 
superfluous."  Arms v. West, 12 Vet. App. 188 (1999).

For service connection for the cause of death, the first 
requirement, evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die).  However, the last two 
requirements must be supported by evidence of record.  Ruiz 
v. Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Brown, 9 
Vet. App. 40, 46 (1996).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

A well-grounded claim for service connection for the cause of 
a veteran's death, thus, is one which justifies a belief by a 
fair and impartial individual that it is plausible that the 
veteran's death resulted from a disability incurred in or 
aggravated by service, or that death resulted from a 
disability which may be presumed under law to have been 
related to service.  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is "plausible" or 
"possible" is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  Therefore, if the 
determinant issue is one of medical etiology or a medical 
diagnosis, competent medical evidence must be submitted to 
make the claim well grounded.  Grottveit, 5 Vet. App. at 93.  
A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  See Savage v. Gober,  at 495.

At the time of his death the veteran was service-connected 
for post-traumatic stress disorder (PTSD), evaluated as 100 
percent disabling, effective March 13, 1990; residuals of a 
gunshot wound to the lumbar area, evaluated as 20 percent 
disabling, effective January 12, 1972; residuals of a gunshot 
wound to the left shoulder, evaluated as 10 percent 
disabling, effective October 1, 1967; residuals of a gunshot 
wound to the right buttocks, evaluated as 10 percent 
disabling, effective January 12, 1972; and residuals of a 
shell fragment wound to the face, a left knee injury, a right 
knee injury, and hemorrhoids, each evaluated as 
noncompensable. 

Review of the medical evidence regarding the veteran's death 
reveals that he was found dead on May 25, 1999.  There is no 
indication the length of time he was deceased prior to the 
discovery of his body, however, the autopsy noted that the 
body showed the onset of advanced post mortem decomposition 
changes.  The autopsy noted that the cause of death was 
probable hypertrophic cardiomyopathy with contributing 
factors of hypertension and probable enlarged fatty liver.  
The manner of death was determined to be natural.

It appears that the veteran had several medical disorders 
that led to his death in May 1995.  The appellant has not 
submitted any competent medical evidence showing the 
veteran's post traumatic stress disorder (PTSD), various 
gunshot wounds, knee injuries, or hemorrhoids is connected 
to, either as an aggravating factor or the cause of, the 
veteran's probable hypertrophic cardiomyopathy with 
contributory factors of hypertension and probable enlarged 
fatty liver.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
5 Vet. App. at 93.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a).  The only evidence submitted 
that makes the requisite connection between any of the 
veteran's service-connected disorders and the causes of his 
death, is the testimony of the appellant.  The Board finds no 
competent medical evidence has been submitted that supports 
the appellant's contention that the cause of her husband's 
death is related to an illness incurred during his recognized 
service.  The appellant's testimony is not competent to 
provide the necessary etiological link.  See Grottveit, 5 
Vet. App. at 93.

The appellant testified that she had attended numerous 
nursing schools and knew that stress contributed to heart 
disease.  The Board must determine whether she has special 
knowledge in the areas cardiovascular diseases or psychiatry; 
or that she participated in the veteran's treatment, so as to 
possess the necessary medical expertise to render a competent 
opinion as to the relationship between PTSD and the veteran's 
death.  See Black v. Brown, 10 Vet. App. 279 (1997)  It 
appears that the appellant had very little contact with the 
veteran in the years prior to his death.  She noted that they 
were separated in May 1987 because of emotional and physical 
abuse inflicted by the veteran.  In its remand, the Board 
requested that the appellant furnish information as to her 
expertise, but as noted above, she failed to respond.  
Accordingly, the Board must decide on the basis of the 
evidence of record, whether the appellant has the requisite 
medical expertise to render competent medical opinions as to 
medical causation.  The current record does not contain any 
evidence that the appellant has the specialized knowledge 
needed to render an opinion as to the etiological connection 
between stress and the veteran's hypertrophic cardiomyopathy 
or hypertension.  While the appellant reported that she 
studied nursing, she has furnished no information as to the 
nature of these studies.  Therefore, the Board must conclude 
that she is not competent to testify as to medical etiology 
or medical diagnosis.  See Goss v. Brown, 9 Vet. App. 109 
(1996);  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Williams (Willie) v. Brown, 4 Vet. App. 270, 273 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

No physician or other health care provider has suggested that 
the veteran's death was related to his military service or to 
any service-connected disorder, including PTSD.  Lay 
assertions to the effect that the veteran's death was related 
to service are neither competent nor probative of the issue 
in question.  Indeed, in Moray v. Brown, 5 Vet. App. 211 
(1993), the United States Court of Appeals for Veterans 
Claims (Court) noted that lay persons are not competent to 
offer medical opinions and, therefore, those opinions cannot 
serve as a basis for a well-grounded claim.  Because the 
appellant is not a medical expert, she is not competent to 
express an authoritative opinion regarding the medical 
causation of the veteran's terminal illness.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In short, there has been no competent medical evidence 
submitted which links the veteran's death with his recognized 
service.  As the appellant has not presented medical or 
competent evidence which would justify a belief by a fair and 
impartial individual that it is plausible the veteran's death 
was related to service, her claim is not well grounded and 
must be denied.

The record clearly shows that the veteran engaged in combat 
with the enemy.  However, the provisions of 38 U.S.C.A. 
§ 1154(b) could not serve as a basis to find the appellant's 
claim well grounded.  The appellant has not asserted that the 
fatal disabilities were incurred in or aggravated by such 
service.  Even if her contentions could be read as making 
such an assertion, she would still be required to submit 
nexus evidence of a connection between the veteran's combat 
and the conditions that caused the veteran's death.  Wade.

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case the well 
groundedness of the claim, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether she has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board concludes, however, 
that a claim that is not well grounded is inherently 
implausible, and any error by the RO in the adjudication of 
the claim could not be prejudicial.  The appellant was not 
prejudiced by the remand as it merely prompted additional 
development of her claim not required under the duty to 
assist.  If there has been a failure to submit evidence in 
support of a plausible claim, VA is under no duty to assist 
the claimant in any further development of the claim.  See 
Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 1999); 
Grottveit, 5 Vet. App. at 93.

The Board further finds that the appellant has been advised 
of the evidence necessary to establish a well grounded claim, 
and she has not indicated the existence of any post service 
medical evidence that has not already been obtained that 
would well ground her claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997);  Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

